DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 06/06/2022 (“06-06-22 OA”), Applicants argued the 09-06-22 OA in Remarks filed 09/06/2022 (“09-06-22 Remarks”). 
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant's arguments, see 09-06-22 Remarks, with respect to the rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues that since the conductor 146 of Kim is made of two different materials it is “totally different from the metal structure of the present application.” The Examiner respectfully disagrees. As currently written, independent claim 1 only requires the conductor to have a metal structure; which Kim teaches (see pg. 4 of 06-06-22 OA). As noted in the 06-06-22 OA, Kim teaches the “at least a conductor 143 (para [0062]; “via”) formed on and electrically connected to at least one of the electrode pads (see Fig. 9), wherein the conductor has a metal structure (see para [0062]; “…vias 143a, 143b and 143c are formed as a metal layer…”). It is for this reason the previous rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-2, 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub 2019/0229078; hereinafter Kim).


    PNG
    media_image1.png
    530
    486
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 9 provided above, Kim teaches an electronic package 100a (para [0059-0081]), comprising: an encapsulant 130 (para [0060]); an electronic element 120 (para [0060]) embedded in the encapsulant and having a plurality of electrode pads 122 (para [0060]); at least a conductor 143a,143b,146 (para [0062]; “via”) formed on and electrically connected to at least one of the electrode pads (see Fig. 9), wherein the conductor has a metal structure (para [0062]); and a circuit layer 142a (para [0062]; “upper redistribution layer”) formed on the encapsulant and in contact with the conductor (see Fig. 9).
Regarding claim 2, refer to Fig. 9 provided above, Kim teaches the electronic element 120 has a passivation layer 141a (para [0062]; “insulating layer”) having a plurality of open regions exposing the electrode pads (space occupied with conductor), and wherein a distance between an outermost edge of a layout area of the conductor and an edge of the corresponding open region is greater than or equal to 10 µm.
Regarding claim 4, refer to Fig. 9 provided above, Kim teaches the conductor 143a,143b,146 comprises a plurality of metal layers 146 (see Fig. 9).
Regarding claim 5, refer to Fig. 9 provided above, Kim teaches a layout area of the circuit layer 142a is greater than a layout area of the conductor 143a,143b,146 (see Fig. 9).
Regarding claim 7, refer to Fig. 9 provided above, Kim teaches a dielectric layer 141b formed on the encapsulant 130, wherein the conductor is buried in the dielectric layer (see Fig. 9); wherein the dielectric layer has an opening (absence of material now filled with142a, 143a,143b,146) having a width greater than a width of the electrode pad 122 (see Fig. 9).
Regarding claim 8, refer to Fig. 9 provided above, Kim teaches the circuit layer 142a and the conductor 143a,143b,146 are integrally formed (see Fig. 9).
Regarding claim 9, refer to Fig. 9 provided above, Kim teaches a plurality of conductive elements 143a, 143b, 143c formed on and electrically connected to the circuit layer 142a (see Fig. 9).
Regarding claim 10, refer to Fig. 9 provided above, Kim teaches a circuit structure 142b, 142c formed on the encapsulant 130 and the circuit layer 142a and electrically connected to the circuit layer (see Fig. 9).
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Lin et al. (PG Pub 2014/0061928; hereinafter Lin).
Regarding claim 3, refer to Fig. 9 provided above, Kim teaches the conductor has a layout area (i.e. diameter) and the electrode pad has a layout are (i.e. diameter), he does not explicitly teach the “layout area of the conductor is greater than a layout area of the electrode pad.”

    PNG
    media_image2.png
    541
    669
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 2-provided above, Lin teaches an interconnection structure for a semiconductor package (para [0019-0032]) comprising: a layout area (i.e. diameter) of a conductor 25 (para [0020]) is greater than a layout area (i.e. length) of an electrode pad 300 (para [0020]).
More specifically, Lin teaches the range of thickness’ for layers 21,22,23,24 and 24’ (see para [0022-0025]). Using this combined measurement range one can extrapolate that the layout area (i.e. diameter) of a conductor 25 is about 27.6-81.6 µm and the layout area (i.e. diameter) of the conductor 25 is about 23-68 µm. Therefore, the layout area of the conductor is greater than the layout area (i.e. length) of the electrode pad.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the layout area of the conductor be greater than the layout area of the electrode pad, as taught by Lin, for the purpose of using a suitable workable range of material compositions capable of conveying electrical signals.
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Ko et al. (PG Pub 2011/0316155; hereinafter Ko).
Regarding claim 6, refer to Fig. 9 provided above, Kim teaches the conductor 143a,143b,146, he does not teach “the conductor is buried in the encapsulant.”

    PNG
    media_image3.png
    343
    540
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Ko teaches a semiconductor package 100 (para [0035-0040]) comprising: a conductor 118 (para [0038]) is buried in an encapsulant 130 (para [0039]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conductor buried within the encapsulant, as taught by Ko, for the purpose of choosing a suitable and well-recognized alternative configuration for providing electrical signals to the component.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895